DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by C. R. Hoag (US Patent No. 2,790,640).
Regarding claim 1, Hoag discloses a golf mat system (see Figures 1-3), comprising: a standing mat frame portion (9, the mat 9 is considered as a frame since it has an opening to accommodate a brush element 4); a hitting mat frame portion attached to the standing mat frame portion (7); and a hitting mat (8) mounted in the hitting mat frame portion (7), wherein the hitting mat (8) comprises a plurality of brushes each having a plurality of bristles (4).

Regarding claim 2, wherein the hitting mat frame portion (5) comprises a bottom frame component (5) that allows placement of the plurality of brushes (4,8) into the hitting mat frame portion (7) so that the bottom of the hitting mat (5) is aligned at the bottom of the hitting mat frame portion (7). See Figures 1-3.

Regarding claim 4, element 11 that has pressed/crimped ends as disclosed in column 2 lines 9-12. This structures shown in Figure 2 are considered as seams.

Regarding claims 8-10, the hitting mat frame portion has a plurality of cross ribs (6), and wherein the plurality of brushes are arranged in removable replaceable brush blocks (combination of elements 8 and 7 are considered as brush block. See Figure 2 that shows the plurality of brushes being removable/ slidable), each brush block sized to fit into an opening created in the hitting mat frame by an external edge (the side surfaces of element 7) thereof and a rib (6). See Figures 2-3.

Regarding claims 11-12, see rejection of claims 8-10 above. Since the device has slidable brushes as shown in Figure 2, it is capable of being replaced and relocating the row of the brush assemblies to meet the intended use of the claim (moving a lesser used brush to a main hitting area). 

Regarding claim 13, see rejections of claim 1 above. During normal use and operation of the Hoag device, he method steps of using the golf mat as recited would be inherently be performed. 

Regarding claims 14-18, see rejections of claims 1 and 8-12 above. As shown in Figure 1, the feet indicia is showing the standing position of the user. As disclosed in column 2, lines 21-25 discloses that the brush section will be replaced when damaged or worn. During normal use and operation of the Hoag device, he method steps of using the golf mat as recited would be inherently be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Jackson, Jr. (Us Patent No. 6,106,409).
Hoag discloses the invention as recited above but does not disclose circumferential external bottom frame and ribs as recited. Jackson is one example of reference that teaches the use of circumferential external bottom frame (12,18) and ribs (the middle dividing elements as shown in Figures 1-2 that run from the front section of the device to the opposite top side of the device creating multiple divided locations to accommodate different mate sections 26,30 and 34). It would have been obvious to one of ordinary skill in the art to provide the Hoag device with circumferential external bottom frame and ribs as taught by Jackson in order to have a multi-sectional golf practice mat where only a worn out or damaged section of a mat where a golfer will be standing on could easily and selectively be replaced.

	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of McCulloch (US Patent No. 4,061,804).
Regarding claim 5, Hoag does not explicitly disclose brush body to be made of polyethylene and the bristles to be make of polyester. The use of such types of materials in a golf mat is not a new concept and McCulloch is one example of reference that teaches the use of Polyethylene (see claim 7 and column 5 lines 54-59) and the use of polyester (column 5 lines 14). It would have been obvious to one having ordinary skill in the art before the effective filing of the invention was made to use any known type of material including material as taught by McCulloch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claims 6 and 7, Hoag discloses the claimed invention but does not disclose the length and the diameter of the bristles as recited. It would have been obvious to one having ordinary skill in the art before the effective filing of the invention was made to provide any working measurement for the length and the diameter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 10202080 A1 to Fechner discloses a golf mat system that has a standing frame portion (2), hitting mat frame portion (3) and plurality of brushes/bristles (the use of artificial turf is disclosed under the description sub-head). See figures 1-2.

Guyer (US Patent No. 5,692,967) discloses a golf mat system that has a standing frame portion (24), hitting mat frame portion (34) and plurality of brushes/bristles (52). See all figures.
Bair (US Patent No. 5,655,974 discloses a golf mat system that has a standing frame portion (22), hitting mat frame portion (23,24) and plurality of brushes/bristles (32,34,38,40). See all figures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711